ACCEPTED
                                                                               01-15-00303-CR
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                           8/3/2015 2:07:37 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                             No. 01-15-00303-CR

                     In the First Court of Appeals,           FILED IN
                                                       1st COURT OF APPEALS
                            Houston, Texas                 HOUSTON, TEXAS
                                                       8/3/2015 2:07:37 PM
                                                       CHRISTOPHER A. PRINE
                                                               Clerk




           CALVIN MCCOLLUM AKA GARY WYMORE
                        Appellant

                                     v.

                       THE STATE OF TEXAS
                             Appellee




                     Appellant’s Second Motion for

                     Extension of Time to File Brief



Respectfully Submitted by:

Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071                   Submitted:
Email: kyle@verretlaw.com           August 3, 2015
                            No. 01-15-00303-CR

                        In the First Court of Appeals,
                               Houston, Texas

            CALVIN MCCOLLUM AKA GARY WYMORE
                         Appellant

                                       v.

                          THE STATE OF TEXAS
                                Appellee

                       Appellant’s Second Motion for

                       Extension of Time to File Brief

Comes now, Appellant, by and through his undersigned counsel, in the

above styled cause and moves this Honorable Court to extend the time for

the filing of Appellant's Brief. Per Texas Rule of Appellate Procedure

10.5(b), Appellant provides the following:

Current Deadline for Filing: August 3, 2015

Length of Extension Sought: Thirty (30) Days

Number of Previous Extensions Granted: One.

Basis for Extensions:

     Appellant's counsel is a solo practitioner with a busy criminal and

juvenile defense caseload, which requires regular appearances in court on

the part of counsel.

     In the thirty days since the filing of the reporter’s record in this matter,
Appellant counsel has prepared for trial on an Assault Family Violence case,

in the case of The State of Texas v. Warren Jennings in the Cause number of

15-CR-0370 in the 212th Judicial District Court in Galveston County, Texas

set for trial on the 13th day of July, 2015.

     Additionally, in the thirty days since the filling of the Appellant’s First

Motion for Time of Extension to File Brief, Counsel has prepared for an

evidentiary hearing on a Motion for New Trial on a Possession of a

Controlled Substance with Intent to Deliver case, in the case of The State of

Texas v, Jose Pablo Hernandez in Cause number 73970, in the 239th Judicial

District Court of Brazoria County, Texas that was held on the 30th day of

July, 2015.

     Additionally, in the thirty days since filing of the Appellant’s First

Motion for Time of Extension to File Brief, Counsel has prepared for trial in

an Assault of a Public Servant case, in the case of The Sate of Texas v.

Laquanda Matthews in the cause 13-CR-2885 in the 10th Judicial District

Court of Galveston County, Texas set for trial on the 3rd day of August,

2015.

     Additionally, in the thirty days since filing of the Appellant’s First

Motion for Time of Extension to File Brief, Counsel has prepared for trial in

an Aggravated Robbery case, in the case of The State of Texas v. Derrick
Holmes in the cause 14-CR-3002 in the 122nd Judicial District Court of

Galveston County, Texas set for trial on the 3rd day of August, 2015.

       All facts recited in this motion are within the personal knowledge of

the counsel signing this motion, therefore no verification is necessary under

Rule of Appellate Procedure 10.2.

                          PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court

grant this Appellant’s First Motion to Extend Time to File Appellant’s Brief

and extend the Deadline for Filing the Appellant’s Brief up to and including

September 2, 2015. Appellant prays all other relief to which he may be

entitled.



Respectfully submitted,

/s/ Joseph Kyle Verret
Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone / Fax: 281-764-7071
Email: kyle@verretlaw.com


                           Certificate of Service

     I certify that a true and correct copy of the foregoing Appellant's First
Motion for Extension of Time to File Brief was served on this 3rd day of

August, 2015 on the Counsel for the Appellee, Rebecca Klaren, at the

Galveston County Criminal District Attorney’s Office by e-service through

electronic filing.


/s/ Joseph Kyle Verret
Joseph Kyle Verret
TBN: 2402932